DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Group I, Species A1 (Claims 1-4 and 6-11) in the reply filed on 12/23/2021 is acknowledged.
Claims 5 and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A2 (Claim 5) and nonelected Group II (Claims 12-20), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/23/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first overlapping portion contacts the second overlapping portion” of claim 1 must be shown or the feature(s) canceled from the claim(s). While the Applicant’s specification Paragraph 0108 specifically states, “Though not shown in the drawing, the first overlapping portion OVL1 may contact the second overlapping portion OVL2.” this scope is claimed and requires a drawing for one having skill in the art to understand thus a representative drawing is required. No new matter should be entered.
Further, the “the first pixel area and the second pixel area are each surrounded by the overlapping portion in the first display area” of claim 10 must be shown or the feature(s) 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “connection opposite electrodes, in which the first opposite electrode are connected to the second opposite electrode by the overlapping region”. However, as no “comprising” language is recited in the claim in connection with the connection opposite electrodes it is unclear what constitutes the “connection opposite electrodes”. There are three possible interpretations of what constitutes “connection opposite electrodes” based upon the language in the claim and the Applicant’s drawings/specification: A) just the overlapping portions of the opposite electrodes, B) a plurality of first and/or second opposite electrodes or C) the combined structure of the first opposite electrode, the second opposite electrode and the overlapping portion between the first and second opposite electrodes. Appropriate correction is required to clarify the language. However, for purposes of compact prosecution, the Examiner interprets the claim language to be that of option C) where the “connection opposite electrodes” comprises the combined structure of the first opposite electrode, the second opposite electrode and the overlapping portion between the first and second opposite electrodes.   
Regarding claim 10, claim 10 recites “the first pixel area and the second pixel area are each surrounded by the overlapping portion in the first display area. However the language is unclear as the first and second pixel areas are found in the second display area per claim 1. Therefore, it is unclear how the first and second pixel can be surrounded in the first display area (per claim 10) when the first and second pixel are located in the second display area (per claim 1 from which claim 10 depends.). Appropriate correction is required. However, for purposes of compact prosecution, the Examiner interprets the claim language to be that the first and second pixel areas in the first display area are actually third and fourth pixel areas in the first display area. This would be consistent with the requirement in claim 1 that the first and second pixel areas are in the second display area.
Claims 2-4 and 6-11 are also rejected under 35 USC 112(b) as they depend from and include all of the limitations of rejected claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Choi et al. (US 2016/0322595) hereinafter “Choi”.
Regarding claim 1,  Choi teaches a display device (Paragraph 0003) comprising: a substrate (Item 80) including a first display area and a second display area (See Picture 1 below), the second display area including transmissive areas (Item 40); first opposite electrodes (Items 220) spaced apart from each other over the substrate (Item 80); and second opposite electrodes (Items 60), respectively including overlapping portions (See Fig. 3 where Item 60 overlaps Item 220) that overlap the first opposite electrodes (Items 220) over the substrate (Item 80), the second opposite electrodes (Items 60) being spaced apart from each other, wherein connection opposite electrodes (Combination of Items 60, Items 220 and respective overlapping portions), in which the first opposite electrodes (Items 220) are connected to the second opposite electrodes (Items 60) by the overlapping portion  (See Fig. 3) in the second display area (See Picture 1 below), are alternately arranged (See Picture 3 below) with the transmissive areas (Items 40), each of the first opposite electrodes (Items 220) is arranged to correspond to a first pixel area (See Picture 2 below) including a plurality of sub-pixels (Items 10, 20 and 30), and each of the second opposite electrodes (Items 60) is arranged to correspond to a second pixel area (See Picture 2 below) neighboring the first pixel area (See Picture 2 below) and including a plurality of sub-pixels (Items 10, 20 and 30).

    PNG
    media_image1.png
    385
    480
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Choi Fig. 16)

    PNG
    media_image2.png
    307
    481
    media_image2.png
    Greyscale

Picture 2 (Labeled version of a Portion of Choi Fig. 16)

    PNG
    media_image3.png
    265
    701
    media_image3.png
    Greyscale

Picture 3 (Labeled version of a Portion of Choi Fig. 16)
Regarding claim 2, Fig. 16 of Choi further teaches wherein the overlapping portion includes a first overlapping portion and a second overlapping portion, a first central opposite electrode, which is one of the first opposite electrodes, overlaps a second central opposite electrode, which is one of the second opposite electrodes, in the first overlapping portion, and the second central opposite electrode overlaps a first peripheral opposite electrode, which is another of the first opposite electrodes, in the second overlapping portion (See Picture 4 below).

    PNG
    media_image4.png
    270
    680
    media_image4.png
    Greyscale

Picture 4 (Labeled version of a Portion of Choi Fig. 16)
Regarding claim 6, Fig. 16 of Choi further teaches where the overlapping portion further includes a third overlapping portion, and the first peripheral opposite electrode overlaps a second peripheral opposite electrode, which is another of the second opposite electrodes, in the third overlapping portion (See Pictures 3 and 4 above; Picture 3 defining the connection opposite electrodes which includes additional first opposite electrodes and second opposite electrodes such that first and second peripheral opposite electrodes exist in the structure). 
Examiner’s Note: While the Choi does not explicitly show where the display is larger than what is shown in the drawings, one having ordinary skill in the art would understand that the structure of the display disclosed is larger than what is shown in the drawings. Given this, the connection opposite electrodes could be defined by any number of first and second opposite electrodes such that any combination of peripheral and central opposite electrode exist in the connection opposite electrodes. 
Regarding claim 7, Fig. 16 of Choi further teaches wherein the overlapping portion includes a second overlapping portion and a third overlapping portion, a second central opposite electrode, which is one of the second opposite electrodes, overlaps a first peripheral opposite electrode, which is one of the first opposite electrodes, in the second overlapping portion, and the first peripheral opposite electrode overlaps a second peripheral opposite electrode, which is another of the second opposite electrodes, in the third overlapping portion. (See Pictures 3 and 4 above; Picture 3 defining the connection opposite electrodes which includes additional first opposite electrodes and second opposite electrodes such that first and second peripheral opposite electrodes and second and third overlapping portions exist in the structure). 
Examiner’s Note: While the Choi does not explicitly show where the display is larger than what is shown in the drawings, one having ordinary skill in the art would understand that the structure of the display disclosed is larger than what is shown in the drawings. Given this, the connection opposite electrodes could be defined by any number of first and second opposite electrodes such that any combination of overlapping portions and peripheral and central opposite electrodes exist in the connection opposite electrodes. 
Regarding claim 10, Choi further teaches where a third pixel area and the fourth pixel area are each surrounded (Partially surrounded (on two opposite sides of); See Examiner’s note below) by the overlapping portion in the first display area.
Examiner’s Note: The Examiner notes that the use of the word surrounded does not require completely surrounded as the Applicant uses surrounded in the specification to also indicate partially surrounded.  The Applicant should consider clarifying the language if they intended the pixel areas to be completely surrounded by the overlapping region.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0322595) hereinafter “Choi” in view of Song (US 2018/0190942) hereinafter “Song”.
Regarding claim 8, Choi teaches all of the elements of the claimed invention as stated above except where the first pixel area and the second pixel area constitute a virtual quadrangle, the plurality of sub-pixels include a first sub-pixel, a second sub-pixel, and a third sub-pixel emitting light of different colors, and are respectively arranged at vertexes of the virtual quadrangle, and the second sub-pixels face each other around a center of the virtual quadrangle.
Fig. 2 of Song teaches a first pixel area (See Picture 5 below) and a second pixel area (See Picture 5 below) constitute a virtual quadrangle, the plurality of sub-pixels include a first sub-pixel (Item R), a second sub-pixel (Item G), and a third sub-pixel (Item B) emitting light of different colors, and are respectively arranged at vertexes of the virtual quadrangle, and the second sub-pixels (Items G) face each other around a center of the virtual quadrangle.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have the first pixel area and the second pixel area constitute a virtual quadrangle, the plurality of sub-pixels include a first sub-pixel, a second sub-pixel, and a third sub-pixel emitting light of different colors, and are respectively arranged at vertexes of the virtual quadrangle, and the second sub-pixels face each other around a center of the virtual quadrangle because this configuration is known to form an effective low reflective display (Song Paragraph 0002).

    PNG
    media_image5.png
    360
    354
    media_image5.png
    Greyscale

Picture 5 (Labeled version of Song Fig. 2)
Regarding claim 9, Choi teaches all of the elements of the claimed invention as stated above except where the first pixel area and the second pixel area constitute a virtual quadrangle, the plurality of sub-pixels include a first sub-pixel, a second sub-pixel, and a third sub-pixel emitting light having different colors, and are respectively arranged at vertexes of the virtual quadrangle, and the first sub-pixel faces the third sub-pixel around a center of the virtual quadrangle.
Fig. 2 of Song teaches a first pixel area (See Picture 5 above) and a second pixel area (See Picture 5 above) constitute a virtual quadrangle, the plurality of sub-pixels include a first sub-pixel (Item R), a second sub-pixel (Item G), and a third sub-pixel (Item B) emitting light of different colors, and are respectively arranged at vertexes of the virtual quadrangle, and the first sub-pixel (Items R) faces the third sub-pixel (Item B) around a center of the virtual quadrangle.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have the first pixel area and the second pixel area constitute a virtual quadrangle, the plurality of sub-pixels include a first sub-pixel, a second sub-pixel, and a third sub-pixel emitting light having different colors, and are respectively arranged at vertexes of the virtual quadrangle, and the first sub-pixel faces the third sub-pixel around a center of the virtual quadrangle because this configuration is known to form an effective low reflective display (Song Paragraph 0002).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0322595) hereinafter “Choi” in view of Hsieh et al. (US 2019/0206953) hereinafter “Hsieh”.
Regarding claim 11, Choi teaches all of the elements of the claimed invention as stated above except where an interval between the first opposite electrodes neighboring each other and arranged in a first direction in the first display area is different from an interval between the first opposite electrodes neighboring each other and arranged in the first direction in the second display area.
Fig. 3 of Hsieh teaches where an interval between the first opposite electrodes neighboring each other and arranged in a first direction in a first display area (Item A) is different from an interval between the first opposite electrodes neighboring each other and arranged in the first direction in the second display area (Item B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an interval between the first opposite electrodes neighboring each other and arranged in a first direction in the first display area is different from an interval between the first opposite electrodes neighboring each other and arranged in the first direction in the second display area because one display area may be merely a light emission area while another display area may be for both emission of light and to acquire an image, where the difference in interval allows for more light to transmit through the display in the desired display area where an image is being acquired (Hsieh Paragraph 0039).
Allowable Subject Matter
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fig. 10 of Chung et al. US 2014/0242737 teaches a display device including a first opposite electrode (Item CA2) and a second opposite electrode (Other Item CA2), where the first and second opposite electrode overlap and where each of the first and second opposite electrodes is arranged to correspond to respective neighboring first and second pixel areas, each pixel area including a plurality of sub-pixels (Items P2 and P3). However, Fig. 10 of Choi does not teach where connection opposite electrodes (as interpreted by the Examiner in the 112 rejection of claim 1 above) are alternately arranged with transmissive areas.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Examiner, Art Unit 2891